UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6454



CARL W. WIMBUSH,

                                              Plaintiff - Appellant,

          versus


ARTHUR KENNEDY, Medical Doctor at Allendale
Correctional Institution; WARDEN, Allendale
Correction Medical Department; BYRNES, Medical
Doctor at Allendale Correctional Institution;
ARBELLO, Nurse at Allendale Correctional In-
stitution; G. SANDERS, Officer on Allendale
Correctional Institution Security Staff; G.
MIRO,   Warden   of   Allendale   Correctional
Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-99-3733-2-24AJ)


Submitted:   May 25, 2000                     Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl W. Wimbush, Appellant Pro Se.      James Miller Davis, Jr.,
DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia, South Carolina;
Norma Anne Turner Jett, EARLY & NESS, Bamberg, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Carl W. Wimbush appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Wimbush v. Kennedy, No. CA-99-3733-2-24AJ (D.S.C. Mar. 9, 2000).*

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 7, 2000, the district court’s records show that it was
entered on the docket sheet on March 9, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2